307 S.W.3d 125 (2010)
David Moore COORSSEN, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2009-SC-000307-KB.
Supreme Court of Kentucky.
March 18, 2010.

OPINION AND ORDER
Applicant, David Moore Coorssen, KBA Member No. 84859, bar roster address 3807 Warner Ave., Louisville, Kentucky 40207, was admitted to the Kentucky Bar on October 18, 1993. On February 14, 2007, he was suspended from the practice of law for failing to meet his annual CLE requirement. On October 23, 2008, he was suspended upon his own motion, without KBA objection, for one year, with 181 days to be served and the remainder probated for two years on the condition that he refrain from alcohol and drug use, that he continue to participate in the Kentucky Lawyer Assistance Program (KYLAP) under his June 1, 2008 monitoring agreement, and that he attend the Ethics and Professionalism Enhancement Program offered by the KBA Office of Bar Counsel. See Coorssen v. Kentucky Bar Ass'n, 266 S.W.3d 237 (Ky.2008). This disciplinary suspension was based on two Inquiry Commission charges, KBA files no. 14709 and 15693.
Mr. Coorssen applied for reinstatement on May 20, 2009 under SCR 3.510. He has met all of the conditions imposed by this Court's previous decision. He has become CLE compliant and has paid his bar dues for the three years since he was first suspended. He attended and passed the Ethics and Professionalism Enhancement Program. He is compliant with his KYLAP supervision agreement. Because of the length of his suspension, under SCR 3.510(3), Mr. Coorssen was required to proceed before the Character and Fitness Committee for a review. The Committee held a hearing on September 30, 2009 and recommended that Mr. Coorssen be readmitted to the practice of law in that he possessed the required character, fitness, and moral qualifications for readmission, conditioned on his continuing participation in KYLAP for five years.
Bar Counsel has no objection to Mr. Coorssen's reinstatement. The Board of *126 Governors has considered the entire record, including the matter leading up to Mr. Coorssen's suspension from the practice of law and subsequent events, the findings and recommendation of the Character and Fitness Committee, and the position of Bar Counsel. The Board determined that Coorssen met all the standards for reinstatement to the practice of law contained in SCR 3.510 and SCR 2.300 and that he had completed all administrative steps necessary to be considered for reinstatement, as well as restoration following his CLE suspension as set forth in SCR 3.500. The Board also determined that Mr. Coorssen's conduct since his suspension has demonstrated the appropriate degree of rehabilitation necessary to support his reinstatement and that he has accepted full responsibility for his actions that led to his suspension. Thus, by a 17 to 0 vote (with one recusal), the Board recommended that this Court reinstate Mr. Coorssen to the practice of law, with the condition than he continue to participate in KYLAP for five years.
This Court, finding no reason to disagree with the Board, adopts its recommendation, and therefore ORDERS:
1. That David Moore Coorssen be reinstated to the practice of law in the Commonwealth of Kentucky, conditioned on his continued participation in KYLAP for a period of five years to commence upon entry of this order.
2. That Mr. Coorssen pay the costs of this proceeding as certified by the Executive Director of the Kentucky Bar Association, and which total $1,311.02, as required by SCR 3.510(1). Such costs are payable from the bond posted by Mr. Coorssen as required by SCR 3.510(1), with additional costs, if any, due from Mr. Coorssen.
All sitting. All concur.
ENTERED: March 18, 2010.
/s/ John D. Minton, Jr.
    Chief Justice